DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 07/16/2021 in response to the Non-Final Rejection mailed on 04/06/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49-50, 53-54, 58, 68, 74, 81-82, and 90-97 are pending.
5.	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49, 82 and 90 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 07/16/2021 in response to the Non-Final Rejection mailed on 04/06/2021 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 50, 54, 68, 81, and 91-95 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; cited on PTO-892 mailed on 04/06/2021) is maintained for the reasons of record and the reasons set forth below.
8.	Claims 50, 54, 68, 81, and 91-95 are drawn to a Corynebacterium host comprising:  a first plasmid, wherein said first plasmid comprises a first promoter operably linked to a first guide RNA, and first donor polynucleotide having at least one mutation sequence flanked by a right homology arm sequence and a left homology arm sequence, wherein each homology arm sequence is homologous to a target sequence in a Corynebacterium genome; and wherein said host has an RNA-guided DNA endonuclease integrated into its genome.
9.	With respect to claim 50, Cho et al. teach a Corynebacterium glutamicum host cell comprising a plasmid harboring a CRISPR/Cas9 and RecT system for metabolic engineering of C. glutamicum [see Abstract].  Cho et al. further teach wherein the plasmid comprises a first promoter operably linked to a first guide RNA and a first donor polynucleotide having at least one mutation sequence flanked by a right homology arm sequence and a left homology arm sequence, wherein each homology arm sequence is homologous to a target sequence in a Corynebacterium genome [see Abstract; Figure 1; p. 158-159; Figure 2].  
	With respect to claim 54, Cho et al. teach the host wherein the RNA-guided DNA endonuclease is Cas9 [see Abstract; Figure 1; p. 158-159; Figure 2].
	With respect to claim 68, Cho et al. teach the host wherein said at least one mutation sequence comprises a mutation of an RNA-guided DNA endonuclease protospacer-adjacent motif (PAM) or see region [see Abstract; Figure 1; p. 158-159; Figure 2].

	With respect to claim 91, Cho et al. teach the host wherein the Cas9 is expressed from a Cas9 encoding sequence operably linked to an inducible promoter [see p. 159, column 1].
	With respect to claim 93, Cho et al. teach the host wherein the RNA-guided DNA endonuclease is Cas9 [see Abstract; Figure 1; p. 158-159; Figure 2].
	With respect to claim 94, Cho et al. teach the host wherein the Cas9 polypeptide encoding sequence comprises a coding sequence optimized for expression in Corynebacterium species [see p. 160, column 1].
	However, Cho et al. does not teach the host of claim 50, wherein said host has an RNA-guided DNA endonuclease integrated into its genome; the host of claim 92, wherein the RNA-guided DNA endonuclease is differentially inducible compared to an inducible promoter operably linked to a guide-RNA; and the host of claim 95, wherein the RNA-guided DNA endonuclease integrated into the genome further comprises a sequence for negative selection and/or flanking recombination sequences.
	Doudna et al. teach a DNA-targeting RNA that comprises a targeting sequence and together with a modifying polypeptide provides for site-specific medication of a target DNA and/or a polypeptide associated with the targeted DNA using RNA-guided DNA endonucleases such as Cas9 [see Abstract].  Doudna et al. further teach that RNA-guided DNA endonucleases can be provided to the host cells using well developed techniques including integration of the nucleic acids encoding said polypeptides into the target cell genome [see paragraphs 0283 and 
	Church et al. teach similar methods to Doudna et al. of genome engineering of cells using Cas9 that also includes flanking recombination sequences for negative selection [see Abstract; paragraphs 0007 and 0039] and further teach that cells not having a naturally occurring Cas9 RNA guided endonuclease may be transformed with DNA to allow the cell to express the Cas9 wherein the endonuclease can be inserted into the genomic DNA of the cell [see paragraphs 0039-0040].
	Chung et al. teach the integration of a NAD+ dependent formate dehydrogenase gene into the genome of a Corynebacterium cell by providing a vector encoding the enzyme and the gene is integrated into the chromosome via homologous recombination [see Abstract; paragraphs 0020-0022 and 0028].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., and Chung et al. to integrate the Cas9 of Cho et al. into the genome of Corynebacterium because Cho et al. teach a Corynebacterium glutamicum host cell comprising a plasmid harboring a CRISPR/Cas9 and RecT system for metabolic engineering of C. glutamicum, but acknowledges that high levels of Cas9 from the plasmid can be toxic.  Doudna et al. teach integration of RNA-guided endonucleases into the genome of host cells.  Church et al. teach similar host cells to Doudna et al. and further teach that host cells not naturally expressing an RNA-guided endonucleases and can be transformed with nucleic acids encoding them that are integrated into the genome of the host cells.  Chung et al. teach that vectors encoding enzymes Corynebacterium.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would be motivated to combine the teachings of Cho et al., Doudna et al., Church et al., and Chung et al. to integrate the Cas9 of Cho et al. into the genome of Corynebacterium because Cho et al. acknowledges that high levels of Cas9 from the plasmid can be toxic.  Doudna et al. acknowledges integration of RNA-guided endonucleases into the genome of host cells.  Church et al. acknowledges that host cells not naturally expressing an RNA-guided endonucleases and can be transformed with nucleic acids encoding them that are integrated into the genome of the host cells.  Chung et al. acknowledges that vectors encoding enzymes can be integrated into the genome of the genus of Corynebacterium.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 10 of applicant’s remarks, applicants in summary contend that Doudna specifically calls out eukaryotes and not prokaryotes for the option of genomic integration of DNA endonucleases and that prior to the Cho reference successful genome editing with CRISPR had only been done in limited bacterial species.  Applicants further contend that the Church reference does not refer to genomic integration of the Cas9 endonuclease and that Chung deals with an entirely different enzyme.  Applicants contend that a person skilled in the art would have had no reason to select the route of the claimed invention with a reasonable expectation of success.  Applicants contend that one of ordinary skill in the art would have been motivated to look to a number of other methods/variables taught in the art to overcome the leaky plasmid expression issue that is toxic 
	These arguments are found to be not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combination of references that render the claimed invention obvious.  To this end, MPEP 2143 states that “[t]he Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  In Corynebacterium.  One of ordinary skill in the art would recognize that due to the toxic effects of a leaky plasmid, the expression of Cas9 from the plasmid could be toxic and recognize that integration of the gene expressing Cas9 into the genome would overcome this issue.  Chung et al. provides the necessary teachings that genomic integration of protein expression can be successful in Corynebacterium and would require simple substitution of one protein for the other.  
Regarding applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
10.	The rejection of claim 53 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; cited on PTO-892 mailed on 04/06/2021) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Hanke et al. (US Patent No. 7,300,777, 2007; cited on PTO-892 mailed 12/18/2020) is maintained for the reasons of record and the reasons set forth below.
11.	The relevant teachings of Cho et al., Doudna et al., Church et al. and Chung et al. as applied to claims 50, 54, 68, 81, and 91-95 are set forth above.
	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not teach the host of claim 53, wherein the strain is NRRL-B11474.
	Hanke et al. teach strains of Corynebacterium glutamicum, including NRRL-B11474, that are available for genetic engineering [see Abstract; Column 10, lines 38-61].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Hanke et al. to develop a CRISPR/Cas genetic engineering platform in C. glutamicum NRRL-B11474 because Cho et al., Doudna et al., Church et al. and Chung et al. teach a CRISPR/Cas system for genetic engineering of C. glutamicum.  Hanke et al. teach a strain of C. glutamicum NRRL-B11474 that is publicly available for genetic engineering.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Hanke et al. because Hanke et al. acknowledges that NRRL-B11474 is capable of being prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 16 of applicant’s remarks, applicants contend that the office has not articulated a reason with rational underpinning as to why a person skilled in the art would select the strain from Hanke out of hundreds of other available strains and combine it with the teachings of Cho, Doudna, Church, and Chung.  
	This argument is found to be not persuasive for the reasons set forth above and the reasons set forth below.  MPEP 2143 states that “[t]he Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the Corynebacterium taught by Cho et al. with the strain taught by Hanke et al. because one of ordinary skill in the art would expect them both to behave in the same manner given that both strains could be genetically engineered.
Regarding applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
12.	The rejection of claim 58 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; cited on PTO-892 mailed on 04/06/2021) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Tsuchida et al. (Applied Microbiology and Biotechnology, 2009; cited on PTO-892 mailed 12/18/2020) is maintained for the reasons of record and the reasons set forth below.

	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not teach the host of claim 58, wherein the first plasmid comprises a replication origin selected from the group consisting of a pCASE1 replication origin and a pCG1 replication origin.
	Tsuchida et al. teach a pCASE1 and pCG1 plasmids that are used as cloning vectors for genetic engineering of Corynebacterium glutamicum [see Abstract; p. 1107, column 2].  Tsuchida et al. further teach that the pCASE1 plasmid could be widely applied in genetic manipulation experiments alongside other vectors containing replicons from other plasmid groups [see p. 1114, column 2].
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Tsuchida et al. to use a pCASE1 and pCG1 because Cho et al., Doudna et al., Church et al. and Chung et al. teach plasmids for a CRISPR/Cas system for genetic engineering of C. glutamicum.  Tsuchida et al. teach that pCASE1 and pCG1 plasmids can be widely applied to genetic manipulation experiments.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level predictability, and would have been motivated to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Tsuchida et al. because Tsuchida et al. acknowledges the application of pCASE1 and pCG1 based plasmids for genetic manipulation of Corynebacterium glutamicum.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

	This argument is found to be not persuasive because MPEP 2143 states that “[t]he Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  In the instant case, parts (A) and (B) are relevant to the obviousness rejection.  Tsuchida et al. teach a pCASE1 and pCG1 plasmids that are used as cloning vectors for genetic engineering of Corynebacterium glutamicum [see Abstract; p. Corynebacterium given that Tsuchida et al. acknowledges that these plasmids are used in the art for as cloning vectors for genetic engineering of Corynebacterium glutamicum.
Regarding applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
14.	The rejection of claim 74 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; cited on PTO-892 mailed 04/06/2021) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Yukawa et al. (US Patent Application Publication maintained for the reasons of record and the reasons set forth below.
15.	The relevant teachings of Cho et al., Doudna et al., Church et al. and Chung et al. as applied to claims 50, 54, 68, 81, and 91-95 are set forth above.
	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not teach the host of claim 74, wherein said first promoter is Pcg2613.  The specification defines Pcg2613 as SEQ ID NO:  4.  To this end, Yukawa et al. identifies several promoters from Corynebacterium glutamicum induced for function of Corynebacterium that is both highly and effective under anaerobic condition, for producing an organic compound, wherein one such promoter comprises an amino acid sequence that is 100% identical to the Pcg2613 promoter set forth in SEQ ID NO:  4 [see Abstract; paragraphs 0017-0019; alignment attached as APPENDIX A].  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Yukawa et al. to incorporate the Pcg2613 promoter in the host of Cho et al. because Cho et al., Doudna et al., Church et al. and Chung et al. teach CRISPR/Cas system for genetic engineering of C. glutamicum.  Yukawa et al. teach Corynebacterium promoters including Pcg2613 useful in inducing expression that is effective under anaerobic conditions for producing an organic compound.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Yukawa et al. because Yukawa et al. acknowledges that Corynebacterium promoters including Pcg2613 are useful in inducing expression that is effective under anaerobic conditions for producing an organic prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 21 of applicant’s remarks, applicants in summary contend that the office’s statement that it would have been obvious to select the Pcg2613 promoter from Yukawa is nothing more than a conclusory statement.
	This argument is found to be not persuasive because MPEP 2143 states that “[t]he Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  In the instant case, parts (A) and (B) are relevant to the obviousness rejection.  Yukawa et al. identifies several promoters from Corynebacterium glutamicum induced for function of Corynebacterium that is both highly and effective under anaerobic condition, for producing an organic compound.  It would require simple substitution of to use the plasmids taught by Yukawa et al. because one of ordinary skill in the art would expect said promoter to be successful given that Yukawa et al. acknowledges that this promoter is used in the art in Corynebacterium and is highly effective under anaerobic conditions.
Regarding applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
16.	The rejection of claims 96-97 under 35 U.S.C. 103 as being unpatentable over Cho et al. (Metabolic Engineering, published 06/23/2017; cited on IDS filed on 10/28/2020) in view of Doudna et al. (US Patent Application Publication 2014/0068797, 2014; cited on IDS filed on 10/28/2020), Church et al. (US Patent Application Publication 2016/0168592 A1, 2016; cited on IDS filed on 10/28/2020), and Chung et al. (US Patent Application Publication 2015/0064753 A1, 2015; cited on PTO-892 mailed 04/06/2021) as applied to claims 50, 54, 68, 81, and 91-95 above, and further in view of Lambert et al. (Applied and Environmental Microbiology, 2007; cited on PTO-892 mailed 04/06/2021) is maintained for the reasons of record and the reasons set forth below.  

	With respect to claims 96 and 97, Doudna et al. and Chung et al. all teach the recognition of recombination sequences by recombinase enzymes [see paragraph 0190 of Doudna et al. and paragraph 0028 of Chung et al.].  Doudna et al. further teach the use of a Cre/Lox (recombinase flippase) system in the context of a eukaryotic cell [see Example 7].
	However, the combination of Cho et al., Doudna et al., Church et al. and Chung et al. does not explicitly teach the host of claim 96, wherein the recombination sequences are recognized by the recombinase flippase and the host of claim 97, wherein the recombination sequences are recognized by Cre recombinase.
	Lambert et al. teach an efficient Cre-lox based system in multiple gene replacements in Lactobacillus plantarum that can be easily adapted to other gram positive bacteria [see Abstract; p. 1134].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cho et al., Doudna et al., Church et al., Chung et al. and Lambert et al. to use a Cre/lox based recombination system in the Corynebacterium of Cho et al. because Cho et al., Doudna et al., Church et al. and Chung et al. teach the integration of RNA-guided endonuclease into the genome of a Corynebacterium.  Lambert et al. teach an efficient Cre-lox based system in multiple gene replacements in Lactobacillus plantarum that can be easily adapted to other gram positive bacteria (Corynebacterium is a gram positive bacteria).  Given that Corynebacterium is a gram positive bacteria, one of ordinary skill in the art would have had a reasonable expectation of success, a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 22, applicants in summary contend that Cho does not expressly or inherently describe a Corynebacterium host comprising an RNA guided DNA endonuclease integrated into its genome, and the additional references of Doudna, Church, Chung, and Lambert do not cure these deficiencies.
	This argument is found to be not persuasive for the reasons set forth above regarding Cho, Doudna, Church, and Chung.  
After Final Consideration Program 2.0
18.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion

	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49-50, 53-54, 58, 68, 74, 81-82, and 90-97 are pending.

	Claims 1, 4, 9-12, 18, 25, 27, 30, 34, 36, 45, 49, 82 and 90 stand withdrawn pursuant to 37 CFR 1.142(b).

	Claims 50, 53-54, 58, 68, 74, 81, and 91-97 are rejected.

	No claims are in condition for an allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Yukawa et al. with SEQ ID NO:  4 (Pcg2613)

Query Match             100.0%;  Score 59;  DB 19;  Length 312;
  Best Local Similarity   100.0%;  
  Matches   59;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGTCAAGATCACCCAAAACTGGTGGCTGTTCTCTTTTAAGCGGGATAGCATGGGTTCTT 59
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 CGTCAAGATCACCCAAAACTGGTGGCTGTTCTCTTTTAAGCGGGATAGCATGGGTTCTT 279